—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered August 29, 1996, convicting him of criminal possession of a weapon in the third degree and absconding from temporary release in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up *782for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, as an absconder from his work-release program, he had no standing to contest his arrest in his mother’s apartment by officers from the New York State Department of Corrections (see, People v Hernandez, 218 AD2d 167). In any event, we agree with the County Court that the officers who arrested him properly obtained the consent of both the appellant’s sister and his mother prior to entering and searching the apartment.
We have examined the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.